Case 17-11885        Doc 63     Filed 05/07/19     Entered 05/07/19 08:32:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-11885
         Stephen L Jeffress

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/14/2017.

         2) The plan was confirmed on 08/11/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/01/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/22/2018, 12/06/2018.

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $30,062.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11885        Doc 63      Filed 05/07/19    Entered 05/07/19 08:32:28                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $56,700.00
         Less amount refunded to debtor                          $164.47

 NET RECEIPTS:                                                                                   $56,535.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,350.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,159.08
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,509.08

 Attorney fees paid and disclosed by debtor:                 $650.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured              NA       1,362.35         1,362.35        254.81        0.00
 APPLIED DATA FINANCE LLC        Unsecured            NA       4,965.02         4,965.02        928.66        0.00
 BMW FINANCIAL SERVICES          Unsecured           0.00    39,616.20        39,616.20       7,409.81        0.00
 BMW FINANCIAL SERVICES          Secured             0.00          0.00             0.00           0.00       0.00
 COMENITY CAPITAL BANK           Unsecured      3,563.00       3,279.91         3,279.91        613.48        0.00
 COTTONWOOD FINANCIAL LTD        Unsecured            NA       3,004.60         3,004.60        561.98        0.00
 FIRST ASSOCIATES LOAN SERVICING Unsecured      7,646.00       7,903.79         7,903.79      1,478.32        0.00
 FIRST ASSOCIATES LOAN SERVICING Unsecured     16,555.00     16,888.25        16,888.25       3,158.77        0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority      20,000.00     19,353.19        19,353.19      19,353.19        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA       8,311.63         8,311.63      1,554.60        0.00
 LOYOLA UNIVERSITY MEDICAL CEN Unsecured        4,483.00       3,764.47         3,764.47        539.63        0.00
 LVNV FUNDING                    Unsecured     21,158.00     20,865.66        20,865.66       3,902.70        0.00
 LVNV FUNDING                    Unsecured      2,428.00       1,955.76         1,955.76        365.81        0.00
 LVNV FUNDING                    Unsecured     12,080.00     12,883.39        12,883.39       2,409.70        0.00
 LVNV FUNDING                    Unsecured           0.00        597.33           597.33        111.73        0.00
 LVNV FUNDING                    Unsecured            NA     11,678.36        11,678.36       2,184.32        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        2,466.00       2,660.21         2,660.21        497.58        0.00
 NAVIENT SOLUTIONS INC           Unsecured           0.00           NA               NA            0.00       0.00
 ONEMAIN                         Unsecured      7,538.00       7,974.73         7,974.73      1,491.59        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      3,591.00       3,691.47         3,691.47        690.45        0.00
 PROSPER MARKETPLACE INC         Unsecured     11,314.00            NA               NA            0.00       0.00
 SILVER CROSS HOSPITAL           Unsecured         387.00           NA               NA            0.00       0.00
 GENESIS BANKCARD SRVS           Unsecured         403.00           NA               NA            0.00       0.00
 BANK OF AMERICA                 Unsecured     37,817.00            NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE          Unsecured      2,110.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-11885      Doc 63     Filed 05/07/19    Entered 05/07/19 08:32:28                Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal       Int.
 Name                             Class   Scheduled        Asserted      Allowed         Paid          Paid
 SELECT PORTFOLIO SERVICING   Secured        3,000.00         2,519.32      2,519.32      2,519.32         0.00
 SELECT PORTFOLIO SERVICING   Secured             0.00            0.00          0.00           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                $2,519.32          $2,519.32                  $0.00
       Debt Secured by Vehicle                               $0.00              $0.00                  $0.00
       All Other Secured                                     $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $2,519.32          $2,519.32                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00                   $0.00
        Domestic Support Ongoing                          $0.00                $0.00                   $0.00
        All Other Priority                           $19,353.19           $19,353.19                   $0.00
 TOTAL PRIORITY:                                     $19,353.19           $19,353.19                   $0.00

 GENERAL UNSECURED PAYMENTS:                        $151,403.13           $28,153.94                   $0.00


 Disbursements:

        Expenses of Administration                           $6,509.08
        Disbursements to Creditors                          $50,026.45

 TOTAL DISBURSEMENTS :                                                                       $56,535.53




UST Form 101-13-FR-S (9/1/2009)
Case 17-11885        Doc 63      Filed 05/07/19     Entered 05/07/19 08:32:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
